Citation Nr: 0017703	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-03 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly pension based upon a need for 
regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from January 1960 to 
January 1963.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a February 1997 rating action, 
with which the veteran expressed his disagreement in January 
1998.  A statement of the case was issued in March 1998, and 
the veteran perfected his appeal upon the receipt at the RO 
of a VA Form 9 (Appeal to Board of Veterans' Appeals) in 
April 1998.  Thereafter, the record shows that the veteran 
was scheduled to be appear at a hearing to be conducted at 
the RO in July 1999, but, without explanation, he failed to 
report for that hearing.  For reasons that are not entirely 
clear, the RO, in October 1999, sent another letter to the 
veteran, with a copy to his representative, seeking 
clarification of the veteran's desires for a hearing.  In 
that letter, the veteran was give an option to chose a 
hearing before a member of the Board at the RO, a hearing 
before a member of the Board in Washington, DC, or a hearing 
before a hearing officer at the RO.  In addition, the veteran 
was asked to advise if he did not want any hearing, and was 
informed that, in any case, if he did not respond within 60 
days, it would be assumed that he wished to appear before a 
member of the Board at the RO, and that such a hearing would 
be arranged. 

In February 2000, the RO received, from the veteran, two 
copies of its October 1999 letter to him.  On these copies, 
the veteran wrote some remarks that do not appear to have 
addressed the request for clarification of his desire for a 
hearing.  Accordingly, a hearing before a member of the Board 
at the RO was scheduled to take place in May 2000, and 
appropriate notification was provided.  Without explanation 
from either the veteran or his representative, the veteran 
failed to report for the hearing.  Under these circumstances, 
we conclude that the veteran does not desire to appear at any 
hearing, and that he wishes the Board to proceed to consider 
the merits of his appeal on the evidence currently of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is service connected for PTSD, rated 100 
percent disabling; and for causalgia secondary to residuals 
of fractures of the 2nd and 3rd metatarsals, left foot, rated 
10 percent disabling. 

3.  The veteran's service-connected disabilities do not 
render him unable to care for his daily personal needs 
without assistance from others, unable to protect himself 
from the hazards and dangers of daily living, or 
substantially confined to his dwelling.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation, 
based upon need for regular aid and attendance or being 
housebound, are not met.  38 U.S.C.A. § 1114 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.350, 3.352 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991), in that his claim 
is plausible under the law.  See Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Once it has been determined that a claim 
is well grounded, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.  In this regard, the Board notes 
that the veteran has been examined in connection with his 
claim for benefits, and he has not contended that there are 
additional pertinent records that could be obtained.  In 
these circumstances, the Board is satisfied that the duty to 
assist the veteran in the development of his claim has been 
satisfied.  

Under applicable law, special monthly compensation is payable 
where a veteran suffers from service-connected disability 
which renders him permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 1998); 38 C.F.R. § 3.350(b) 
(1999).  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity to protect himself from 
the hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
38 C.F.R. § 3.352(a) (1999) ; see, e.g., Turco v. Brown, 9 
Vet.App. 222 (1996).

In addition, if a veteran has a service-connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of such service-connected 
disability or disabilities is permanently housebound, then 
special monthly compensation may be paid.  For these 
purposes, the requirement of "permanently housebound" will 
be considered to have been met when the veteran is 
substantially confined to his dwelling or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  

Here, the Board would point out that, in order for the 
veteran to prevail in this claim, it is necessary that the 
evidence show that it is a service-connected disability or 
disabilities that have resulted in the veteran being in need 
of regular aid and attendance, or housebound.  See, e.g., 
Prejean v. West, ___ Vet.App. ___, No. 99-156 (Apr. 25, 
2000).  In this case, the record shows that the veteran is 
service connection for post-traumatic stress disorder (PTSD) 
and causalgia secondary to residuals of fracture, 2nd and 3rd 
metatarsals, left foot.  PTSD is rated 100 percent disabling, 
and the veteran's left foot disability is rated 10 percent 
disabling.  

Obviously, by virtue of his service-connected disability 
rating (particularly for PTSD), the veteran's significant 
impairment due to service-connected disability is recognized.  
In connection with the claim currently on appeal, he 
underwent an examination in January 1996, for housebound 
status or permanent need for regular aid and attendance.

The report from that examination discloses that the veteran's 
complaints were related to his low back syndrome, with 
associated radiculopathy.  In this regard, the veteran 
apparently presented himself as wheelchair bound, and it was 
confirmed that he needed assistance in getting out of the 
wheelchair.  The examination itself, however, primarily 
addressed the veteran's orthopedic impairments.  It was noted 
that he exhibited a decreased range of motion of his upper 
extremities (including the fingers) and that he had 
paraspinal spasm with low back discomfort.  It was also 
recorded that the veteran had decreased strength in both 
lower extremities, as well as decreased range of motion of 
the neck and lumbosacral spine, due to pain.  The examiner 
noted that, due to pain and generalized weakness, the veteran 
needed help to bathe and to tie his shoes, although the 
veteran did report that, on better days ,he is able to use a 
walker or a cane to move about.  He added, however, that, for 
the past few months, he had left the house only for doctor's 
appointments.  The only significant impairment that was 
related to PTSD was forgetfulness, which occasionally caused 
the veteran to forget to take his medication.  No specific 
impairment noted on this examination was ascribed to the 
veteran's left foot disorder, and it was not listed among the 
diagnoses set out following the examination.  The diagnoses 
reported by the examiner were:  severe degenerative joint 
disease; PTSD - depression; hypertension; angina; and 
gastroesophageal reflux.  

Subsequent records reflect that the veteran was examined for 
VA purposes in March 1996, and again in 1998, to evaluate the 
extent to which his PTSD was disabling.  The 1996 report 
revealed, by way of background, that the veteran lived alone, 
and had the assistance of others to prepare meals, clean, and 
take care of personal hygiene.  It was also noted that he was 
wheelchair bound due to his chronic degenerative joint and 
spinal condition.  Although it was noted that the veteran's 
PTSD and depression prevented him from engaging in work, or 
to carry on meaningful social relationships, it was not 
implicated as a reason that the veteran needed assistance in 
cooking, cleaning, or personal hygiene.  

Similarly, when the veteran underwent a psychiatric 
examination in 1998, it was noted that he lived alone, and 
required health care aides and a nurse to attend to his 
personal needs including dressing, hygiene, cleaning, and 
preparing meals.  Again, however, it was not reported that it 
was the veteran's PTSD (or his left foot impairment) that 
rendered him physically helpless.  His need for extensive 
assistance was specifically attributed to his degenerative 
joint and spinal condition.  

The Board acknowledges that the foregoing examination reports 
reflect that the veteran requires the assistance of others to 
prepare meals, and to assist him with his personal hygiene 
and house cleaning.  He also apparently does not venture out 
of his apartment for long periods of time, except to attend 
doctor's appointments.  In view of the foregoing, it is 
apparent that the veteran is unable to care for his daily 
personal needs without assistance from others.  It also may 
be concluded that he is substantially confined to his 
dwelling and unable to protect himself from the hazards and 
dangers of daily living.

Nevertheless, the record does not show that the veteran's 
current condition in this regard is the result of impairment 
arising from his service-connected PTSD and/or left foot 
disability.  Rather, this level of impairment has been 
attributed to the veteran's non-service-connected 
disabilities.  Compensation is payable for service-connected 
disability.  In view of this, the veteran has not met the 
criteria necessary to award special monthly compensation 
based upon a need for regular aid and attendance, or by 
virtue of being housebound.  Accordingly, his appeal must be 
denied.  


ORDER

Entitlement to special monthly compensation, based upon a 
need for regular aid and attendance or being housebound, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

